 1   Michael C. Mason, SBN 021921
     masonm@gtlaw.com
 2   Greenberg Traurig, LLP
     2375 East Camelback Road, Suite 700
 3   Phoenix, Arizona 85016
     Telephone: (602) 445-8000
 4   Facsimile: (602) 445-8100
 5   Todd D. Wozniak (admitted pro hac vice)
     wozniakt@gtlaw.com
 6   Greenberg Traurig, LLP
     Terminus 200
 7   3333 Piedmont Road NE, Suite 2500
     Atlanta, GA 30305
 8   Telephone: (678) 553-2100
     Facsimile: (678) 553-2212
 9
     Lindsey R. Camp (admitted pro hac vice)
10   campl@gtlaw.com
     Greenberg Traurig, P.A.
11   333 S.E. 2nd Avenue, Suite 4400
     Miami, FL 33131
12   Telephone: (305) 579-0500
     Facsimile: (305) 579-0717
13
     Attorneys for Defendants Eric Bensen, Randall Smalley,
14   Robert Smalley, Jr., Family Trust Created Under The
     Smalley Revocable Trust Dated July 8, 2004, Marital Trust
15   Created Under The Smalley Revocable Trust Dated July 8,
     2004, Survivor’s Trust Created Under The Smalley
16   Revocable Trust Dated July 8, 2004, and RVR, Inc.
17                           UNITED STATES DISTRICT COURT
18
                              FOR THE DISTRICT OF ARIZONA
19
       Patrick Pizzella, Acting Secretary of Labor, Case No. 2:19-cv-03178-JJT
20
                     Plaintiff,
21                                                 REPLY IN SUPPORT OF MOTION TO
       v.                                          DISMISS THE COMPLAINT BY
22                                                 DEFENDANTS RVR, INC., ERIC
       Reliance Trust Company, Eric Bensen,        BENSEN, RANDALL SMALLEY,
23     Randall Smalley, Robert Smalley, Jr.,       ROBERT SMALLEY, JR., AND THE
       Family Trust Created Under The Smalley      FAMILY TRUST, MARITAL TRUST,
24     Revocable Trust Dated July 8, 2004,         AND SURVIVOR’S TRUST CREATED
       Marital Trust Created Under The Smalley     UNDER THE SMALLEY REVOCABLE
25     Revocable Trust Dated July 8, 2004,         TRUST DATED JULY 8, 2004
       Survivor’s Trust Created Under The
26     Smalley Revocable Trust Dated July 8,
       2004, RVR, Inc., and RVR Employee
27     Stock Ownership Plan,

28                   Defendants.
                                                                       1   I.     INTRODUCTION
                                                                       2          The DOL’s Response brief relies upon (1) new, unpled and conclusory allegations
                                                                       3   that are found nowhere in the Complaint, (2) assertions that contradict the allegations of
                                                                       4   the Complaint, and (3) a fundamental misunderstanding of general corporate and agency
                                                                       5   law. For all of these reasons, the Motion to Dismiss should be granted.
                                                                       6          For example, the DOL asserts in the Response that “Smalley, Smalley Jr., and
                                                                       7   Bensen created the Plan … so that they could sell their equity in RVR to the Plan at an
                                                                       8   inflated price, all the while retaining control of RVR and benefiting from the favorable
                                                                       9   tax treatment ERISA plans receive.” (Resp. [D.E. 26] at 2-3). Not only is this allegation
                                                                      10   absent from the Complaint, but it actually contradicts the Complaint’s allegation that
                                                                      11   RVR created and adopted the Plan in order “[t]o provide retirement income for its
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   employees and the employees of its subsidiaries.” (Compl. [D.E. 5] at ¶¶ 2, 26).
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13          Similarly, the Response asserts that “all parties involved in the Transaction,
                                           (602) 445‐8000




                                                                           including the Defendants,1 were aware that the job of the trustee, who was armed with an
LAW OFFICES




                                                                      14

                                                                      15   inflated appraisal, was to approve the Transaction on terms substantially similar to those
                                                                      16   proposed at the outset of the engagement.” (Resp. at 3). Again, this assertion is not
                                                                      17   contained in the Complaint and is contradicted by the Complaint’s allegations that (1)
                                                                      18   RVR engaged Reliance to “act as the Plan trustee and independent fiduciary for the
                                                                      19   transaction”; and (2) Reliance was required to (a) evaluate the proposed transaction; (b)
                                                                      20   negotiate the terms of the purchase of RVR’s stock on behalf of the ESOP; and (c) ensure
                                                                      21   that the price paid for the RVR stock did not exceed the stock’s fair market value.
                                                                      22   (Compl. at ¶¶ 21-22). It is also contradicted by the Complaint’s allegations that Reliance
                                                                      23   conducted due diligence on RVR and its business, including interviewing the Director
                                                                      24

                                                                      25

                                                                      26
                                                                           1
                                                                             The DOL’s effort to lump all of the Defendants together and then make allegations
                                                                           about what the “Defendants” did or did not do is improper. Under Twombly and Iqbal
                                                                      27   the DOL is required to separate its allegations against each Defendant and make specific
                                                                           allegations against each Defendant that would give rise to a plausible claim for relief
                                                                      28   against that Defendant.

                                                                                                                       2
                                                                       1   Defendants, and engaged in multiple rounds of negotiations before settling on the terms
                                                                       2   of the stock purchase Transaction. (Id. at ¶¶ 20, 43, 45-48).
                                                                       3          Unable to identify any actual factual allegations contained in the Complaint to
                                                                       4   support its conclusory assertions that the moving Defendants violated their alleged
                                                                       5   ERISA fiduciary duties and knowingly participated in Reliance’s alleged violations of its
                                                                       6   own fiduciary duties, the DOL’s Response argues for the first time that “regardless of
                                                                       7   what Smalley, Smalley Jr., and Bensen actually understood about the Transaction, ‘a
                                                                       8   principal is generally charged with notice of facts that an agent knows or has reason to
                                                                       9   know and that are material to her duties as an agent’ … Accordingly, the knowledge of
                                                                      10   the Defendants’ agents, including Chartwell and Defendants’ transaction counsel should
                                                                      11   be imputed to the Defendants under the Ninth Circuit’s ‘should have known’ standard”.
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   (Resp. at 9-10). Not only has the DOL failed to cite to any case in which this theory of
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13   liability has been applied to any of the claims at issue, the theory itself is completely
                                           (602) 445‐8000




                                                                           absent from the Complaint. Indeed, there is not a single reference to “Defendant’s
LAW OFFICES




                                                                      14

                                                                      15   transaction counsel” in the Complaint (much less any allegation as to what knowledge
                                                                      16   Defendant’s transaction counsel had that should be imputed to Defendants) and there is
                                                                      17   no allegation that Chartwell was engaged by, or acted as an agent of, any of the Director
                                                                      18   Defendants. To the contrary, the Complaint specifically asserts that Chartwell was
                                                                      19   retained by RVR. (Compl. at ¶ 19).
                                                                      20          In short, when the conclusory allegations and the allegations not contained in the
                                                                      21   Complaint are set aside, what remains fails to state a claim to relief that is plausible on
                                                                      22   its face. Accordingly, all claims asserted against the moving Defendants, including the
                                                                      23   failure to monitor claim, breach of co-fiduciary duty claim, knowing participation in
                                                                      24   Reliance’s breach of fiduciary duty claim, and indemnification claim, should be
                                                                      25   dismissed pursuant to Rule 12(b)(6). RVR should also be dismissed as a nominal
                                                                      26   defendant because the DOL has failed to allege any facts to support its conclusory
                                                                      27   allegation that RVR’s presence in this case is necessary under Rule 19(a).
                                                                      28


                                                                                                                       3
                                                                       1   II.    LEGAL ARGUMENT AND ANALYSIS
                                                                       2          A.      The DOL’s Breach Of Duty To Monitor Claim Against The Director
                                                                                          Defendants Fails As A Matter of Law
                                                                       3
                                                                                  In its Third Claim for Relief, the DOL asserts that (1) the Director Defendants had an
                                                                       4
                                                                           ERISA fiduciary duty to monitor Reliance, and (2) they violated this duty because they “knew
                                                                       5
                                                                           or should have known2 about the circumstances that rendered the Transaction illegal under
                                                                       6
                                                                           ERISA, including that Reliance’s investigation of RVR’s fair market value was flawed.”
                                                                       7
                                                                           (Compl. at ¶ 73) (emphasis added). In particular, the DOL alleges that the Director Defendants
                                                                       8
                                                                           allegedly (a) “knew that Reliance failed to hire an independent appraiser, [Reliance] rushed its
                                                                       9
                                                                           investigation into the [proposed] Transaction, [Reliance] failed to provide SRR with complete
                                                                      10
                                                                           2
                                                                      11       In their Motion, the Director Defendants correctly argued that a majority of courts,
                                                                           including the court in Solis v. Webb, 931 F. Supp. 2d 936, 955 (N.D. Cal. 2012), have
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   rejected the DOL’s argument that a “known or should have known” standard applies to
                                                                           duty to monitor claims. (Mot. at 7-8) (citing cases). The DOL ignores Webb and the
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13
                                                                           other cases cited by Defendants and argues that Black’s Law Dictionary’s definition of
                                           (602) 445‐8000




                                                                           “notice” includes some elements that are encompassed by a “should have known
LAW OFFICES




                                                                      14
                                                                           standard.” (Resp. at 8). The DOL, however, does not cite to a single case applying such
                                                                      15   a broad definition of “notice” to a duty to monitor claim and such a broad definition
                                                                      16   would give little, if any, weight to the limited scope of the duty to monitor. See, e.g.,
                                                                           Webb, 931 F. Supp. 2d at 955 (rejecting the DOL’s argument that a “knew or should have
                                                                      17   known” standard should be applied in duty to monitor cases, after finding the “knew or
                                                                           should have known” standard is “largely duplicative of ERISA’s ‘prudent man’ standard
                                                                      18
                                                                           for fiduciary conduct. Its adoption here, where fiduciaries have delegated some of their
                                                                      19   fiduciary duties to others, would render both that delegation and ERISA’s liability
                                                                           limiting provisions ineffective.”); Coyne & Delany Co. v. Selman, 98 F.3d 1457, 1466
                                                                      20   n.10 (4th Cir. 1996) (“[C]ourts have properly taken a restrictive view of the scope of th[e]
                                                                      21   duty [to monitor] and its attendant potential for liability.”). In fact, the only case cited by
                                                                           the DOL that post-dates Webb is Acosta v. Saakvitne, 355 F. Supp. 3d 908 (D. Haw.
                                                                      22   2019). While the Saakvitne Court did reference a “knew or should have known standard,”
                                                                           it recognizes that a breach of the duty to monitor required some affirmative action on the
                                                                      23
                                                                           part of the defendant: “a proper understanding of the duty to monitor recognizes that a
                                                                      24   fiduciary may not enable and participate in a trustee’s breach of ERISA duties.” Id. at
                                                                           923 (denying motion to dismiss where DOL alleged that the selling shareholders
                                                                      25   “knowingly provid[ed] [the trustee] with flawed information about the Company,”
                                                                      26
                                                                           including “inflated revenue projections”) (emphasis added). Either way, the DOL has
                                                                           not even alleged facts that give rise to a plausible claim that the Director Defendants
                                                                      27   “should have known” that Reliance — a professional trustee hired to bring independence
                                                                           to the proposed Transaction — failed to perform its responsibilities or acted in any
                                                                      28   manner that would violate ERISA.

                                                                                                                          4
                                                                       1   information, [Reliance] failed to adequately investigate SRR’s valuation report, [Reliance] failed

                                                                       2   to negotiate in good faith, and [Reliance] caused the Plan to purchase [the] RVR stock for more

                                                                       3   than fair market value,” and (b) did nothing to prevent or correct Reliance’s alleged fiduciary

                                                                       4   breaches.3 (Id. at ¶ 77).

                                                                       5          Of course, simply asserting that a party knew or should have known a specific fact
                                                                       6   is insufficient to avoid dismissal; a complaint must allege facts as to how the Director
                                                                       7   Defendants allegedly obtained their knowledge to satisfy the pleading requirements of
                                                                       8   Twombly and Iqbal. See, e.g., Urakhchin v. Allianz Asset Mgmt. of Am., L.P., 2016 WL
                                                                       9   4507117, at *8 (C.D. Cal. Aug. 5, 2016) (“Plaintiffs’ only allegation as to knowledge is
                                                                      10   their conclusory assertion that the Employer Defendants “knew or should have known”
                                                                      11   the fiduciary defendants had breached their duties.”); Wistron Corp. v. Phillip M. Adams
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   & Associates, LLC, 2011 WL 4079231, at * 5 (N.D. Cal. Sept. 12, 2011) (“Post-Twombly
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13   and Iqbal, courts have typically rejected conclusory allegations of knowledge.”); Church
                                           (602) 445‐8000




                                                                           v. Rouillard, 2016 WL 3688422, at *9 (E.D. Cal. Jul. 11, 2016) (“Plaintiff’s allegations
LAW OFFICES




                                                                      14

                                                                      15   regarding the Director’s knowledge and intent are conclusory and speculative, and
                                                                      16
                                                                           3
                                                                      17      As stated in the Introduction, the Response contains additional assertions that are not
                                                                           found anywhere in the Complaint (and, in many cases, contradict the allegations
                                                                      18
                                                                           contained in the Complaint). See supra at 2; see also Resp. at 2 (asserting, without a cite
                                                                      19   to any paragraphs of the Complaint, that “the transaction at issue was the result of a pre-
                                                                           ordained, rushed process in which the Director Defendants, with the help of their
                                                                      20   financial advisor, set terms that were unreasonably favorable to themselves and unfair to
                                                                      21   the Plan and then hired a trustee to represent the Plan’s interest that they knew would do
                                                                           little more than rubberstamp the deal.”). These unpled, conclusory allegations must be
                                                                      22   ignored in ruling on the Motion to Dismiss. See, e.g., Thompson v. SunTrust Mortg., Inc.,
                                                                           2011 WL 3320774, at *2 (D. Ariz. Aug. 2, 2011) (“In determining the propriety of a Rule
                                                                      23
                                                                           12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s moving
                                                                      24   papers, such as a memorandum in opposition to a defendant’s motion to dismiss.... The
                                                                           focus of any Rule 12(b)(6) dismissal ... is the complaint.”) (citing Schneider v. Cal. Dep’t
                                                                      25   of Corr., 151 F.3d 1194, 1197 n. 1 (9th Cir. 1998)); Ponomarenko v. Shapiro, 287 F.
                                                                      26
                                                                           Supp. 3d 816, 826 (N.D. Cal. 2018) (a party cannot amend a complaint through an
                                                                           opposition brief); Gerritsen v. Warner Bros. Entertainment Inc., 116 F. Supp. 3d 1104,
                                                                      27   1126 (C. D. Cal. 2015) (“As courts routinely recognize, it is improper for a plaintiff to
                                                                           assert an unpled theory of liability in opposition to a defendant’s Rule 12(b)(6) motion to
                                                                      28   dismiss.”).

                                                                                                                           5
                                                                       1   therefore are not entitled to any presumption of truth.”); Kimco Staffing Services, Inc. v.
                                                                       2   Wolverine World Wide, Inc., 2015 WL 2227833, at *6 (C.D. Cal. May 11, 2015) (claims
                                                                       3   dismissed under Rule 12(b)(6) after court found plaintiff “has provided only a conclusory
                                                                       4   allegation that Defendants ‘knew or should have known’ of the risk of excessive rubbing
                                                                       5   from the work boot, without providing any reasons to make that claim plausible under
                                                                       6   Twombly and Iqbal.”).
                                                                       7          Here, the manner in which the Director Defendants allegedly obtained knowledge
                                                                       8   of any of Reliance’s alleged misconduct is anyone’s guess as the DOL fails to allege any
                                                                       9   facts to support its conclusory allegations regarding the Director Defendants’ knowledge.
                                                                      10   Indeed:
                                                                      11           there is no allegation in the Complaint that Chartwell, the financial advisor
                                                                                    which the DOL contends was hired by RVR to estimate RVR’s “equity value
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12            from the perspective of a Plan’s trustee’s financial advisor,” informed the
                                                                                    Director Defendants that the purchase price paid by the Plan did not reflect the
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13            fair market value of the RVR stock purchased by the Plan;
                                           (602) 445‐8000
LAW OFFICES




                                                                      14           there is no allegation in the Complaint that the Director Defendants withheld
                                                                                    information relevant to the work being performed by Chartwell, Reliance or
                                                                      15            SRR;
                                                                      16           there is no allegation in the Complaint that the Director Defendants provided
                                                                                    inaccurate information to Chartwell, Reliance or SRR;
                                                                      17
                                                                                   there is no allegation in the Complaint that the Director Defendants (or
                                                                      18            Chartwell) received copies of the SRR valuations or were on notice that the
                                                                                    SRR valuations were flawed in any way; and
                                                                      19
                                                                                   there is no allegation in the Complaint that the Director Defendants (or
                                                                      20            Chartwell) were advised or believed that Reliance’s review of the proposed
                                                                                    Transaction was in any way “rushed,” “truncated,” or otherwise improper.4
                                                                      21

                                                                      22

                                                                      23   4
                                                                              The inability to allege such facts in this case readily distinguishes it from Solis vs.
                                                                      24   Webb, 931 F. Supp. 2d 936, 940-941 (N.D. Cal. 2012), and Acosta v. Saakvitne, 355 F.
                                                                           Supp. 3d 908, 914, 923 (D. Haw. 2019). In Webb, the DOL identified specific, material
                                                                      25   information that the defendants knew was withheld from the appraiser, including a $12
                                                                      26
                                                                           million compensation agreement and a prior valuation of the company which reflected
                                                                           the company was worth a fraction of the transaction price ultimately approved by the
                                                                      27   trustee. Similarly, in Saakvitne, the DOL alleged that the selling shareholders
                                                                           “knowingly provid[ed] [the trustee] with flawed information about the Company,”
                                                                      28   including “inflated revenue projections.” No such factual allegations exist in this case.

                                                                                                                       6
                                                                       1          To the contrary, the DOL admits that the Director Defendants (1) caused RVR to
                                                                       2   retain Chartwell to provide RVR with financial advisory and investment banking services
                                                                       3   in connection with the proposed Transaction; (2) caused RVR to retain Reliance to act as
                                                                       4   the Plan trustee and independent fiduciary for the proposed Transaction; (3) knew that
                                                                       5   Reliance engaged SRR “as an independent appraiser and financial advisor” to assist
                                                                       6   Reliance in determining the fair market value of the RVR stock being purchased by the
                                                                       7   Plan and the overall fairness of the Transaction to the Plan; (4) participated in face-to-
                                                                       8   face and telephonic meetings with Reliance and SRR in which RVR’s operations and
                                                                       9   future outlook were discussed; (5) caused Chartwell to provide relevant information to
                                                                      10   Reliance and SRR; and (6) participated in multiple rounds of negotiations — over
                                                                      11   multiple days — with Reliance before reaching a deal. (See, e.g., Compl. at ¶¶ 19-22,
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   43, 48).
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13          The Complaint’s allegations that the Director Defendants lacked full knowledge
                                           (602) 445‐8000




                                                                           of Reliance’s independent investigation or the valuations prepared by SRR are neither
LAW OFFICES




                                                                      14

                                                                      15   surprising nor suggestive of a failure to monitor Reliance given the legal requirement that
                                                                      16   that the trustee negotiating an ESOP transaction (1) be independent of the selling
                                                                      17   shareholders and the employer sponsoring the plan, and (2) engage in good faith, arms-
                                                                      18   length negotiations with the selling shareholders. See, e.g., Prop. DOL Reg. § 2510.3-
                                                                      19   18, 53 Fed. Reg. 17632, 17637 (May 17, 1988) (“In considering all relevant facts and
                                                                      20   circumstances, the Department will not view a fiduciary as having acted in good faith
                                                                      21   unless . . . (B) The fiduciary making the valuation … is independent of all parties to the
                                                                      22   transaction”); Webb, 931 F. Supp. 2d at 947 (citing Chao v. Hall Holding Co., Inc., 285
                                                                      23   F.3d 415 (6th Cir. 2002) (holding that during an initial acquisition of employer stock,
                                                                      24   “ERISA explicitly requires the plan’s fiduciaries to ensure that the stock is purchased for
                                                                      25   ‘adequate consideration’ by conducting an independent investigation to determine the
                                                                      26   fair market value of the to-be-acquired securities”)); see also M & R Inv. Co., Inc. v.
                                                                      27   Fitzsimmons, 685 F.2d 283, 287 (9th Cir. 1982) (“The party-in-interest prohibitions act
                                                                      28   to insure arm’s-length transactions by fiduciaries of funds subject to ERISA”); Fish v.


                                                                                                                       7
                                                                       1   Greatbanc Trust Co., No.09-c-1668, 2016 WL 5923448, at *53 (N.D. Ill. Sept. 1, 2016)
                                                                       2   (“requiring defendants to inject themselves into GreatBanc’s decision-making process to
                                                                       3   satisfy ERISA’s duty to monitor is contrary to the very reason an ESOP sponsor should
                                                                       4   hire an independent fiduciary”).
                                                                       5          The DOL’s alternative argument, i.e., that the knowledge of RVR’s alleged agents,
                                                                       6   including Chartwell and “transaction counsel,” should be imputed to the Director
                                                                       7   Defendants under general agency law, fares no better. (See Resp. at 9-10). First, this
                                                                       8   theory of liability is not pled in the Complaint and, therefore, cannot be considered in
                                                                       9   ruling on the Motion to Dismiss. See n. 3, supra. Second, the Complaint lacks any factual
                                                                      10   allegations that would support an argument that either Chartwell or RVR’s “transaction
                                                                      11   counsel” were engaged by the Director Defendants or that they acted as the agents of the
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   Director Defendants. Finally, there is no allegation in the Complaint that either Chartwell
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13   or RVR’s “transaction counsel” had, or should have had, knowledge of Reliance’s due
                                           (602) 445‐8000




                                                                           diligence process, SRR’s valuations, or any alleged misadventure by Reliance.
LAW OFFICES




                                                                      14

                                                                      15          For all of these reasons, the Third Claim for Relief should be dismissed.
                                                                      16          B.     The DOL’s Co-Fiduciary Liability Claims Against The Director
                                                                                         Defendants Fail As A Matter Of Law
                                                                      17
                                                                                  The co-fiduciary liability claims asserted in the Fourth Claim for Relief against
                                                                      18
                                                                           the Director Defendants rest on the same conclusory allegations as the duty to monitor
                                                                      19
                                                                           claims and fail for the same reasons. None of the DOL’s co-fiduciary liability claims
                                                                      20
                                                                           plead “enough facts to state a claim to relief that is plausible on its face” as required by
                                                                      21
                                                                           Iqbal and Twombly. Indeed, as explained above, the DOL has failed to plead any facts
                                                                      22
                                                                           that would give rise to a reasonable inference that the Director Defendants had or should
                                                                      23
                                                                           have had any knowledge of Reliance’s alleged fiduciary breaches. As such, the DOL’s
                                                                      24
                                                                           Fourth Claim for Relief should be dismissed.
                                                                      25
                                                                                  C.     The DOL’s Non-Fiduciary Duty Claims Against The Director
                                                                      26                 Defendants And Smalley Trust Defendants Fail As A Matter Of Law
                                                                      27          In its Fifth Claim for Relief, the DOL asserts that the Director Defendants and the

                                                                      28   Smalley Trust Defendants are liable as non-fiduciaries for knowingly participating in


                                                                                                                        8
                                                                       1   Reliance’s alleged violations of ERISA. (Compl. at ¶ 82).       To support its claim, the
                                                                       2   DOL repeats its tired and conclusory refrain that all Defendants allegedly “knew that
                                                                       3   Reliance failed to hire an independent appraiser, rushed its investigation into the
                                                                       4   Transaction, failed to provide SRR with complete information, failed to adequately
                                                                       5   investigate and question SRR’s valuation report, failed to negotiate in good faith, and
                                                                       6   caused the Plan to purchase RVR stock for more than fair market value.”5 (Id. at ¶ 81).
                                                                       7   And, once again, the Court and the moving Defendants are left to guess how the Director
                                                                       8   Defendants and Smalley Trust Defendants allegedly obtained knowledge of any of
                                                                       9   Reliance’s alleged misconduct because the DOL fails to allege any facts that would give
                                                                      10   rise to a reasonable inference that Defendants (1) had actual knowledge of any of the
                                                                      11   alleged misconduct by Reliance, (2) ever believed that Reliance had failed to fulfill its
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   duties, or (3) were even on notice of any potential misadventure by Reliance. In fact, the
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13   Complaint does not even explain how the Defendants could possibly have gained any
                                           (602) 445‐8000




                                                                           such knowledge given that the negotiations over the Plan’s purchase of the RVR stock
LAW OFFICES




                                                                      14

                                                                      15   were required to be made in good faith and at arm’s-length. See supra at 6-7. The failure
                                                                      16   to plead facts in support of the knowledge element requires dismissal of the DOL’s Fifth
                                                                      17   Claim for Relief.
                                                                      18          D.     The DOL’s Request For A Declaration Voiding The Indemnification
                                                                                         Agreements As To The Director Defendants Should Be Dismissed
                                                                      19
                                                                                  In its Seventh Claim for Relief, the DOL requests that the Court declare the
                                                                      20
                                                                           indemnification provisions of the Plan void as to the Director Defendants because these
                                                                      21
                                                                           provisions could potentially require the Plan to indemnify the Director Defendants for
                                                                      22
                                                                           “expenses, losses, liabilities, costs, and claims arising from their breaches of ERISA
                                                                      23
                                                                           fiduciary duties.” (Compl. at ¶¶ 90-91 and p. 20). The DOL’s assertion is premature and
                                                                      24

                                                                      25
                                                                           5
                                                                      26
                                                                             In addition to citing to Paragraph 81 of the Complaint, the Response brief makes the
                                                                           conclusory argument that “Defendants and Chartwell not only knew about, but designed
                                                                      27   the imprudent and disloyal process that Reliance engaged in to approve the Transaction
                                                                           on the Plan’s behalf.” (Resp. at 12). This completely new, unpled, and conclusory
                                                                      28   assertion may not be considered in ruling on the Motion to Dismiss. See n. 3, supra.

                                                                                                                       9
                                                                       1   speculative. Moreover, as shown above, the DOL has failed to plead viable claims for
                                                                       2   breach of fiduciary duty against any of the Director Defendants. Accordingly, the DOL’s
                                                                       3   Seventh Claim for Relief should be dismissed.
                                                                       4          E.     RVR Should Be Dismissed From The Case
                                                                       5          To establish that RVR is a necessary party, the DOL has the burden of
                                                                       6   demonstrating that Rule 19(a)(1) applies here. G&G Closed Circuit Events LLC v.
                                                                       7   Espinoza, No.18-CV-08216-PCT, 2019 WL 1858115, at *3 (D. Ariz. Apr. 25, 2019)
                                                                       8   (“The burden of establishing that joinder is necessary pursuant to Rule 19 rests with the
                                                                       9   party asserting it.”) (citations omitted). This requires the DOL to allege facts
                                                                      10   demonstrating that complete relief cannot be ordered by the Court without RVR being
                                                                      11   joined to the lawsuit. The DOL argues that RVR is “intimately involved in issues
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12   pertaining to the Plan, and any remedy that [it] seeks in this action will implicate the
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13   Company.” Of course, requesting a remedy that will implicate RVR is not the same as
                                           (602) 445‐8000




                                                                           demonstrating that, in the absence of RVR, “the court cannot accord complete relief
LAW OFFICES




                                                                      14

                                                                      15   among [the] existing parties.” Rule 19(a)(1).
                                                                      16          The DOL also argues that RVR is a necessary party because the DOL “may seek
                                                                      17   to, among other things, restructure the Company’s Board.” (Resp. at 14). The Complaint,
                                                                      18   however, does not request this relief. Instead, the DOL argues that its generic request
                                                                      19   that the Court “grant[] such other relief as may be equitable, just and proper, including
                                                                      20   injunctive relief” (Compl., Prayer at ¶ 9) allows it to request this specific relief at some
                                                                      21   unidentified point in the future.   Even if this boilerplate language could be relied upon
                                                                      22   in the future as a basis for restructuring RVR’s Board of Directors — which the DOL has
                                                                      23   not demonstrated — the mere possibility of requesting a certain type of relief that could
                                                                      24   impact RVR in the future falls well short of satisfying the DOL’s burden of establishing
                                                                      25   that RVR is a necessary party at this stage in the litigation. This is especially true where,
                                                                      26   as here, RVR does not even appoint the individuals who serve on its Board of Directors;
                                                                      27   rather, the Board of Directors, consistent with general principles of corporate law, is
                                                                      28   appointed by the company’s shareholder(s). See, e.g., Compl. at ¶ 1 (alleging RVR is a


                                                                                                                        10
                                                                       1   Florida corporation); Fla. Stat. §§ 607.0701, 607.0728; 5 Fletcher Cyc. Corp. § 1996.20
                                                                       2   (2018). Accordingly, RVR should be dismissed from this case.
                                                                       3      III.   CONCLUSION
                                                                       4         For the reasons set forth above, the Director Defendants and the Smalley Trust
                                                                       5   Defendants respectfully request that their Motion be granted and that all claims asserted
                                                                       6   against them in the Complaint be dismissed. RVR also requests that it be dismissed from
                                                                       7   this case as the DOL has not shown that RVR is a necessary party or that complete relief
                                                                       8   would not be available if RVR was dismissed from this case.
                                                                       9

                                                                      10         RESPECTFULLY SUBMITTED this 19th day of August, 2019.
                                                                      11
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12                                     GREENBERG TRAURIG, LLP
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13
                                                                                                             By:    /s/ Michael C. Mason
                                           (602) 445‐8000




                                                                                                                   Michael C. Mason
LAW OFFICES




                                                                      14
                                                                                                                   Todd D. Wozniak (admitted pro hac vice)
                                                                      15                                           Lindsey R. Camp (admitted pro hac vice)

                                                                      16                                           Attorneys for Defendants Eric Bensen, Randall
                                                                                                                   Smalley, Robert Smalley, Jr., Family Trust
                                                                      17                                           Created Under The Smalley Revocable Trust
                                                                                                                   Dated July 8, 2004, Marital Trust Created Under
                                                                      18                                           The Smalley Revocable Trust Dated July 8, 2004,
                                                                                                                   Survivor’s Trust Created Under The Smalley
                                                                      19                                           Revocable Trust Dated July 8, 2004, and RVR,
                                                                                                                   Inc.
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                                      11
                                                                       1                        CERTIFICATE OF SERVICE
                                                                       2   I hereby certify that on August 19, 2019, I electronically transmitted the attached
                                                                           document to the Clerk's Office using the CM/ECF System for filing and transmittal of
                                                                       3   a Notice of Electronic Filing to the following CM/ECF registrants:
                                                                       4                        Eric C. Lund
                                                                                                Brendan Ballard
                                                                       5                        U.S. Dept. of Labor, Office of the Solicitor
                                                                                                Plan Benefits Security Division
                                                                       6                        P.O. Box 1914
                                                                                                Washington, D.C. 20013
                                                                       7                        lund.eric@dol.gov
                                                                                                ballard.brendan@dol.gov
                                                                       8                        Attorneys for Plaintiff, R. Alexander Acosta Secretary of Labor
                                                                       9
                                                                                                Jessica R. Maziarz
                                                                      10                        Bryan Cave Leighton Paisner LLP – Phoenix, AZ
                                                                                                1 N. Central Avenue, Suite 2100
                                                                      11                        Phoenix, AZ 85004
                                                                                                Jessica.maziarz@bclplaw.com
                                2375 EAST CAMELBACK ROAD, SUITE 700




                                                                      12
                                                                                                William B. Brockman
                                      PHOENIX, ARIZONA 85016
          G REENBERG T RAURIG




                                                                      13                        Bryan Cave Leighton Paisner LLP – Atlanta, GA
                                                                                                One Atlantic Center
                                           (602) 445‐8000
LAW OFFICES




                                                                      14                        1201 W. Peachtree Street, NW, 14th Floor
                                                                                                Atlanta, GA 30309
                                                                      15                        Bard.brockman@bclplaw.com
                                                                      16                        Attorneys for Defendant Reliance Trust Company
                                                                      17

                                                                      18                                      By: /s/ Tammy Mowen
                                                                                                                 Employee, Greenberg Traurig, LLP
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                                12
